Case 2:19-cv-00459-DAK-DAO Document 27 Filed 09/03/19 PageID.216 Page 1 of 4




Rebecca Horne, #16846
LawHQ, LLC
299 S. Main St. #1300
Salt Lake City, UT 84111
Telephone: (385) 233-6612 ext. 3152
Email: ​rhorne@lawhq.com

Attorney for Plaintiff



                            UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION
                Court Address: 351 South West Temple, Salt Lake City, UT 84101


 THOMAS ALVORD, ​an individual,
                                                            PROOF OF SERVICE
             Plaintiff,

    v.
                                                            Civil No. 2:19-cv-000459
 QUICK FI CAPITAL INC., ​a corporation;
 DANIEL HARDWICK ​individually and as
 CEO of Hardwick Investors Group LLC dba                   Senior Judge Dee Benson
 Quick Fi Capital; and ​TEXNICHA
 OUTSOURCING SOLUTION​, a
 corporation,

             Defendants.


         Comes now the Plaintiff through his attorney, Rebecca Horne, and hereby gives notice

that the Defendant, Texnicha Outsourcing Solution, was served pursuant to Federal Rule of Civil

Procedure 4(h) with an Amended Summons and a copy of the Amended Complaint on file

herein. Attached hereto is a copy of the Affidavit of Service indicating that Defendant Texnicha




                                              1 of 3
Case 2:19-cv-00459-DAK-DAO Document 27 Filed 09/03/19 PageID.217 Page 2 of 4




Outsourcing Solution received service of the Amended Summons and a copy of the Amended

Complaint on August 8, 2019.




 Date: September 3, 2019                           Respectfully submitted,

                                                   /s/​ Rebecca Horne
                                                   Rebecca Horne
                                                   Attorney for Plaintiff




                                          2 of 3
Case 2:19-cv-00459-DAK-DAO Document 27 Filed 09/03/19 PageID.218 Page 3 of 4




                                CERTIFICATE OF SERVICE

               I certify that on the 3rd day of September, 2019, I served a true and correct copy
of the foregoing Proof of Service to the following by CM/ECF and email:



Thomas Alvord
10782 N. La Costa                                      Joseph Skinner, #10832
Cedar Hills, Utah 84062                                SCALLEY READING BATES
Email: thomas@lawhq.com                                HANSEN & RASMUSSEN, P.C.
                                                       15 West South Temple, Suite 600
Plaintiff                                              Salt Lake City, Utah 84101
                                                       Telephone: (801) 531-7870
                                                       Email: ​joseph@scalleyreading.net

                                                       Stuart M. Richter (applying pro hac vice)
                                                       Andrew J. Demko (applying pro hac vice)
                                                       KATTEN MUCHIN ROSENMAN LLP
                                                       2029 Century Park East, Suite 2600
                                                       Los Angeles, CA 90067
                                                       Tel. (310) 788-4400
                                                       Email: stuart.richter@kattenlaw.com
                                                       andrew.demko@kattenlaw.com

                                                       Attorneys for Defendants Quick Fi and
                                                       Daniel Hardwick

Date: September 3, 2019

                                                        /s/ ​Rebecca Horne
                                                        Rebecca Horne
                                                        Attorney for Plaintiff




                                              3 of 3
         Case 2:19-cv-00459-DAK-DAO Document 27 Filed 09/03/19 PageID.219 Page 4 of 4




                             PROCES
                             SERVE R                                                                             Affidavit of Service
                             PH.ILIPPlN ES
                  Person served; Texnicha Outsourcing Solutions
                                          Owner Mark Ybasco Taliman
                                          14 Banilad Greens
                                          Cebu City, 6000, Philippines
                  Documents served;                                  1.
                                          Summons, Amended c;omplaint




                  Service Data:     ()4 Served Successfully               1 1Not Served
                  Date!Time:
                                    August 8, 2019                        4:15 P.M.

                  [ )( Delivered a copy 10 him/her personally
                                                                                                     Attempts:             Dale/Time: _ __ _ __ _
                                                                                                                           DatefTime: _ _ __ _ __
                  ( J Lefl a copy wilh a compelenl household member ovet 14 years of age                                   OatefTime: _ _ _ _ _ __
                  reslding therein (indlcate name & relalionship al righl)

                  [ ) Len a copy with a persan authorized to accept service, e.g. managing agent,    Name of Person Served and relationshipllille:
                  registered agent, etc. (indicate name & official Utta at right)




                                                                                                      \
                 Description of Pen1on Â~eptlng Service:
                        M           30                5'6"                      150                  BRN                      BLK
                 SEX: _AGE: _         _    HEIQHl: _ _ _ _ WEIGHT; ____ ·-                -   SKIN: __ _       _ _ t-tAJR ; _ _ _ QTHfR; _ _ __

                 Unserved:
                 [ J Delendant ls unknown al the adllress fumished by the auomey
                 [ ] Ali reasonable inquiries suggest defendant moved to an undelemlned address
                                                                                                                                                        'U
                 { ) No such streel in munlclpa~ty                                                                                                         1
                 ( J Defo ndant i, evading '8fVice
                 ( J No response on;                  Date/Tlme : _ _ _ _ __ _
                                                      Date/Time: _ _ _ __ __
                                                      Datefrime: _ _ _ __

                 Other:




                 Served Data:
                 Subscrlbed and Sworn to me lhis                                                           1   Rbh-t !iff.1    q/,f,'Ô
                 _ _ _ _ _ dayof                1 4 AUG 20_1iJi                                            ~as at the ~ e of service a competent advtt, over
                                                               - - --                                      the age ol 18 and nol having a direct lnterest ln the
                                                                                                           fitlgalion. 1decJare under penally of perjury that the
                 No1ary Signature: _ _ _ _ _ _ __ _ _ _ _ __ _
                                                                                                           roregoing 1s true and correct.


                               Name of Notary
                                                                                                                                             tJt 1!!/..1201:J.
                                                             Comm1nlon Expiration                          Srgnatur~s Server                        Dale




                                                                              A~
                ~>}                                                                   NOTA~1f1~JosEPH I'. RAMACHO
                                                                                             UNTI L DEC. ül, 2 1'19
L)OC. NO. - -..-<...-
                 i
P AGE NO. - - - : -\V
                     .z--
                      ;-
                   :-:=-- -
                                                                      FOR T HE CITY OF DUMAGUETE, /\ND THE MblNIC IPALITIES
                                                                     OF SI BU L. .A.N, BAC G \' C, \!J\LENC/.1\, Dil._UIN, ZAMP.OA.NG UJTA,
                                                                   . ANC'> Si.l\TCN,P-U. :.: F ·n'L Ffi••,;V,l\' C'f CF N:GR :'.:S OR!!:'iNTAL
900~ NO · ~- -~ t-1; - - -                                                 ROLL NO . 65,:!'.:''Ji K,:,TJ'.:ï/;.\L :-;rn
                                                                                                                     1.AL N'O. 2: Gl 8-ü32
SERl ES OF 20    r,             ,                                             PTR NO. 084275~~1 1/Gï no 19, fiACOi,G, NEG. OR.
                                                                      LIF ETIME 18P NO. 10 1./-~l50 1.:;-:,1;,:o /;!,0 16, OUMAGIJETE ClïY
                                                                 MCLE COMPLIA.NCE NO. Vl-000'1236, VAUD UNTIL APRIL 1'1-, 2022
                                                                OFFICE ADDRESS; NATIONAL HIGI-IWAY, BANl LAD, BACONG, NEG. OR
